263 F.2d 495
Anthony THOMAS et al., Appellants,v.CENTRAL LINEN COMPANY, a corporation, Appellee.
No. 14518.
United States Court of Appeals District of Columbia Circuit.
Argued January 27, 1959.
Decided February 5, 1959.

Mr. John J. Spriggs, Jr., Washington, D. C., for appellants. Mr. Eliot J. Gleszer, Washington, D. C., also entered an appearance for appellants.
Mr. Charles E. Channing, Jr., Washington, D. C., with whom Mr. Hugh Lynch, Jr., Washington, D. C., was on the brief, for appellee.
Before FAHY, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
The appellant husband was injured in the course of his employment and received hospital treatment and compensation under the Longshoremen's and Harbor Workers' Compensation Act.1 He also sued appellee, his employer, in the District Court in the effort to recover damages apart from the compensation statute, and his wife, also an appellant, sued in the same complaint for damages due to loss of consortium.


2
The motion of appellee for summary judgment was granted against both appellants. We think this was correct as to the husband because he set forth no cause of action against the employer in which there was any genuine issue of material fact bearing upon a claim for damages other than amounts due under the compensation statute. And it follows as to the wife, under our decision in Smither & Company, Inc. v. Coles, 100 U.S.App.D.C. 68, 242 F.2d 220, certiorari denied 354 U.S. 914, 77 S. Ct. 1299, 1 L. Ed. 2d 1129, that summary judgment was properly granted against her as well.


3
Affirmed.



Notes:


1
 44 Stat. 1426, 1427, as amended, 33 U.S. C.A. §§ 906-907, as amended, D.C.Code 1951, §§ 36-501, 36-502, 33 U.S.C.A. § 903 note